Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 1 of 34




                        EXHIBIT A
Filing #Case 4:21-cv-10069-JLK
        126526498               Document
                    E-Filed 05/10/2021    1-2 Entered
                                       07:40:42 PM on FLSD Docket 07/12/2021 Page 2 of 34




        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                           IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT,
                               IN AND FOR MONROE COUNTY, FLORIDA

        PIERRE MURA
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       HOME DEPOT U.S.A. INC.
        Defendant



                 II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ❑    $8,000 or less
        ❑    $8,001 - $30,000
        ❑    $30,001- $50,000
        ID   $50,001- $75,000
        ❑    $75,001 - $100,000
        IM   over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                            1
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 3 of 34



 CIRCUIT CIVIL

 ❑ Condominium
 ❑ Contracts and indebtedness
 ❑ Eminent domain
 ❑ Auto negligence
 ❑ Negligence—other
        ❑ Business governance
        ❑ Business torts
        ❑ Environmental/Toxic tort
        ❑ Third party indemnification
        ❑ Construction defect
        ❑ Mass tort
        ❑ Negligent security
        ❑ Nursing home negligence
        ❑ Premises liability—commercial
        ❑ Premises liability residential
 ❑ Products liability
 ❑ Real Property/Mortgage foreclosure
       ❑ Commercial foreclosure
       ❑ Homestead residential foreclosure
       ❑ Non-homestead residential foreclosure
       ❑ Other real property actions

  El Professional malpractice
          ❑ Malpractice business
          ❑ Malpractice—medical
          ❑ Malpractice other professional
  m Other
          ❑ Antitrust/Trade regulation
          ❑ Business transactions
          ❑ Constitutional challenge—statute or ordinance
          ❑ Constitutional challenge—proposed amendment
          ❑ Corporate trusts
          m Discrimination employment or other
          ❑ Insurance claims
          ❑ Intellectual property
          ❑ Libel/Slander
          ❑ Shareholder derivative action
          ❑ Securities litigation
          ❑ Trade secrets
          ❑ Trust litigation


  COUNTY CIVIL

  ❑ Small Claims up to $8,000
  ❑ Civil
  ❑ Real property/Mortgage foreclosure

                                                 -2
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 4 of 34



  ❑ Replevins
  ❑ Evictions
        ❑ Residential Evictions
        ❑ Non-residential Evictions
  ❑ Other civil (non-monetary)

                                       COMPLEX BUSINESS COURT

 This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
 Administrative Order. Yes ❑ No N

          IV.   REMEDIES SOUGHT (check all that apply):
          N Monetary;
          N Nonmonetary declaratory or injunctive relief;
          N Punitive

          V.     NUMBER OF CAUSES OF ACTION: [ ]
          (Specify)

            9

          VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                  ❑ yes
                  El no

          VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                  N no
                  ❑ yes If "yes," list all related cases by name, case number, and court.

          VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                N yes
                ❑ no

  I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
  my knowledge and belief, and that I have read and will comply with the requirements of
  Florida Rule of Judicial Administration 2.425.

  Signature: s/ Alberto Naranjo                           Fla. Bar # 92923
                 Attorney or party                                       (Bar # if attorney)

 Alberto Naranjo                                  05/10/2021
  (type or print name)                            Date




                                                  -3
     Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 5 of 34
Filing # 126526498 E-Filed 05/10/2021 07:40:42 PM




                                       IN THE CIRCUIT COURT OF
                                    THE SIXTEENTH JUDICIAL CIRCUIT
                                 IN AND FOR MONROE COUNTY, FLORIDA

                                                      Case No.


        PIERRE MURA,

                 Plaintiff,

        vs.

        HOME DEPOT U.S.A. INC.,

                 Defendant.




                                                   COMPLAINT

        1. Pierre Mura, ("Plaintiff'), brings this action against Home Depot U.S.A. Inc., a.k.a. The

              Home Depot, Inc. ("Defendant") alleging as follows:

                                                  JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                    PARTIES, VENUE AND JURISDICTION

        3. Plaintiff was at all relevant times hereto employed by Defendant. Plaintiff is over the age of

              18 and is otherwise suijuris.

        4. Defendant is an employer within Monroe County, which at all relevant times hereto violated

              Plaintiff's employment rights under the Florida Civil Rights Act (FCRA), Title VII of the

              Civil Rights Act (Title VII) and for violation of 42 U.S.C. § 1981 ("Section 1981").

              Defendant is otherwise strijuris.




                      5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 1
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 6 of 34




   5. Venue is proper in Monroe County because Defendant employed Plaintiff in the county, and

      because the causes of action otherwise occurred in the County.

   6. Venue is also proper in that Plaintiff and/or Defendant ("Parties") resides in this district, in

      that a substantial part of the events or omissions giving rise to the claim occurred in this

      district and in that the Parties are subject to personal jurisdiction in this district with respect

      to this action, and/or there is no other district in which the action may otherwise be brought.

   7. All conditions precedent to the bringing of this action have occurred or been performed, i.e.,

      a Charge of Discrimination was dually filed with the EEOC and FCHR on or about January

      08, 2019, Right to Sue Letter issued by the EEOC on February 17, 2021, and a lawsuit filed

      before the expiration of the Right to Sue letter from the EEOC.

   8. This Court has jurisdiction over this action pursuant as well as supplemental jurisdiction over

      Plaintiff's related claims arising under federal, state and/or local laws.


                                            COUNT ONE
                                     Discrimination Color - FCRA

   9. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   10. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   11. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   12. Plaintiff worked as a warehouse associate.

   13. Plaintiff's protected category is his color, black.

   14. Plaintiff had no issue at work until he was assaulted by a white employee. More specially, a

       white employee by the name of Arturo grabbed Plaintiff by the chest and called Plaintiff a




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 2
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 7 of 34




      "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff complained to

      management that Arturo refused to assist Plaintiff with customer.

   15. It is telling that Plaintiff was the only black employee at the store and that Plaintiff was

      terminated yet Arturo continued to work for Defendant.

   16. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

      fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

      touched.

   17. The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and practice, caused Defendant's harassment,

      discrimination, and/or termination, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.

   18. Defendant did not act in good faith nor did they have an objective, reasonable ground to

      believe that their action did not violate the law.

   19. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.

   20. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to




                 5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 3
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 8 of 34




       be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   21. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   22. Plaintiff hereby requests a jury trial.

   23. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.

                                              COUNT TWO
                                       Discrimination Race - FCRA

   24. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   25. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   26. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   27. Plaintiff worked as a warehouse associate.

   28. Plaintiff's protected category is his race, of Afro-Caribbean.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 4
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 9 of 34




   29. Plaintiff had no issue at work until he was assaulted by a Hispanic employee. More specially,

      a Hispanic employee by the name of Arturo grabbed Plaintiff by the chest and called Plaintiff

      a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff complained to

      management that Arturo refused to assist Plaintiff with customer.

   30. It is telling that Plaintiff was the only Afro-Caribbean employee at the store and that Plaintiff

      was terminated yet Arturo continued to work for Defendant.

   31. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

      fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

      touched.

   32. The causal link between Plaintiff's protected category and Defendant's adverse actions,

      differential treatment, and/or pattern and practice, caused Defendant's harassment,

      discrimination, and/or termination, acting by and through its employees which caused; an

      adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

      action; failure to enforce any policy against such illegal activity; failure to follow

      Defendant's own employment policies; and/or Defendant took these adverse employment

      actions in substantial part because of Plaintiff's protected category.

   33. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   34. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   35. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the




                 5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 5
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 10 of 34




       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   36. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney's fees.

   37. Plaintiff hereby requests a jury trial.

   38. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.


                                          COUNT THREE
                                Discrimination National Origin - FCRA

   39. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   40. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   41. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   42. Plaintiff worked as a warehouse associate.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 6
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 11 of 34




   43. Plaintiff's protected category is his National Origin, Haitian.

   44. Plaintiff had no issue at work until he was assaulted by a non-Haitian employee. More

      specially, an employee by the name of Arturo grabbed Plaintiff by the chest and called

      Plaintiff a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff

      complained to management that Arturo refused to assist Plaintiff with customer.

   45. It is telling that Plaintiff was the only Haitian employee at the store, that Arturo commented

      to Plaintiff that he should go back to Haiti and stop taking jobs away from American people,

       plus that Plaintiff was terminated yet Arturo continued to work for Defendant.

   46. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

   47. The causal link between Plaintiff's protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,

       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

   48. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   49. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.




                  5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 7
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 12 of 34




   50. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   51. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiffs retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   52. Plaintiff hereby requests a jury trial.

   53. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.

                                            COUNT FOUR
                                   Discrimination Color - TITLE VII

    54. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

    55. At all relevant times Plaintiff was an employee of Defendant and was qualified.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 8
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 13 of 34




   56. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   57. Plaintiff worked as a warehouse associate.

   58. Plaintiff's protected category is his color, black.

   59. Plaintiff had no issue at work until he was assaulted by a white employee. More specially, a

       white employee by the name of Arturo grabbed Plaintiff by the chest and called Plaintiff a

       "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff complained to

       management that Arturo refused to assist Plaintiff with customer.

   60. It is telling that Plaintiff was the only black employee at the store and that Plaintiff was

       terminated yet Arturo continued to work for Defendant.

   61. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

   62. The causal link between Plaintiff's protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,

       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

    63. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.




                  5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 9
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 14 of 34




   64. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   65. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   66. Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   67. Plaintiff hereby requests a jury trial.

   68. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.

                                             COUNT FIVE
                                    Discrimination Race - TITLE VII

    69. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 10
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 15 of 34




   70. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   71. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   72. Plaintiff worked as a warehouse associate.

   73. Plaintiff's protected category is his race, of Afro-Caribbean.

   74. Plaintiff had no issue at work until he was assaulted by a Hispanic employee. More specially,

       a Hispanic employee by the name of Arturo grabbed Plaintiff by the chest and called Plaintiff

       a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff complained to

       management that Arturo refused to assist Plaintiff with customer.

   75. It is telling that Plaintiff was the only Afro-Caribbean employee at the store and that Plaintiff

       was terminated yet Arturo continued to work for Defendant.

   76. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

   77. The causal link between Plaintiff's protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,

       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

    78. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 11
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 16 of 34




   79. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

      wages, both in the past, present, and future, as well as compensatory damages, etc.

   80. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

      cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

      aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

      be determined by the trier of fact to serve as punishment to deter Defendant from such

      conduct in similar situations.

   81. Defendant' actions and conduct as described herein and the resulting damage and loss to

      Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   82. Plaintiff hereby requests a jury trial.

   83. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.


                                             COUNT SIX
                              Discrimination National Origin - TITLE VII




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 12
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 17 of 34




   84. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   85. At all relevant times Plaintiff was an employee of Defendant and was qualified.

   86. Plaintiff started working for Defendant on or about January 13, 2008 and was terminated on

       or about March 25, 2018.

   87. Plaintiff worked as a warehouse associate.

   88. Plaintiff's protected category is his National Origin, Haitian.

   89. Plaintiff had no issue at work until he was assaulted by a non-Haitian employee. More

       specially, an employee by the name of Arturo grabbed Plaintiff by the chest and called

       Plaintiff a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff

       complained to management that Arturo refused to assist Plaintiff with customer.

   90. It is telling that Plaintiff was the only Haitian employee at the store, that Arturo commented

       to Plaintiff that he should go back to Haiti and stop taking jobs away from American people,

       plus that Plaintiff was terminated yet Arturo continued to work for Defendant.

    91. Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

    92. The causal link between Plaintiffs protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,

       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

        Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 13
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 18 of 34




   93. Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   94. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

       wages, both in the past, present, and future, as well as compensatory damages, etc.

   95. Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

        be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   96. Defendant' actions and conduct as described herein and the resulting damage and loss to

        Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

        Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

        recovery of reasonable and necessary attorney's fees.

    97. Plaintiff hereby requests a jury trial.

    98. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

        follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

        loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

        order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

        lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

        reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

        additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

        be entitled to under the applicable laws.




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 14
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 19 of 34




                                          COUNT SEVEN
                                Discrimination Color - SECTION 1981

   99. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   100.    At all relevant times Plaintiff was an employee of Defendant and was qualified.

   101.    Plaintiff started working for Defendant on or about January 13, 2008 and was terminated

       on or about March 25, 2018.

   102.    Plaintiff worked as a warehouse associate.

   103.    Plaintiff's protected category is his color, black.

   104.    Plaintiff had no issue at work until he was assaulted by a white employee. More

       specially, a white employee by the name of Arturo grabbed Plaintiff by the chest and called

       Plaintiff a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff

       complained to management that Arturo refused to assist Plaintiff with customer.

    105.   It is telling that Plaintiff was the only black employee at the store and that Plaintiff was

       terminated yet Arturo continued to work for Defendant.

    106.   Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

    107.   The causal link between Plaintiff's protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,

       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 15
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 20 of 34




       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

   108.    Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   109.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

       damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   110.    Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

    Ill.   Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

   112.    Plaintiff hereby requests a jury trial.

    113.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 16
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 21 of 34




        additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

        be entitled to under the applicable laws.

                                           COUNT EIGHT
                                 Discrimination Race - SECTION 1981

   114.     Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   115.     At all relevant times Plaintiff was an employee of Defendant and was qualified.

    1 16.   Plaintiff started working for Defendant on or about January 13, 2008 and was terminated

        on or about March 25, 2018.

   117.     Plaintiff worked as a warehouse associate.

    1.18.   Plaintiff's protected category is his race, of Afro-Caribbean.

   119.     Plaintiff had no issue at work until he was assaulted by a Hispanic employee. More

        specially, a Hispanic employee by the name of Arturo grabbed Plaintiff by the chest and

        called Plaintiff a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff

        complained to management that Arturo refused to assist Plaintiff with customer.

   120.     It is telling that Plaintiff was the only Afro-Caribbean employee at the store and that

        Plaintiff was terminated yet Arturo continued to work for Defendant.

   121.     Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

        fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

        touched.

   122.     The causal link between Plaintiff's protected category and Defendant's adverse actions,

        differential treatment, and/or pattern and practice, caused Defendant's harassment,

        discrimination, and/or termination, acting by and through its employees which caused; an

        adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

        action; failure to enforce any policy against such illegal activity; failure to follow




                5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 17
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 22 of 34




       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

   123.    Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   124.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

       damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   125.    Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

   126.    Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

    127.   Plaintiff hereby requests a jury trial.

    128.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

       order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

       lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

       reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 18
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 23 of 34




       additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

       be entitled to under the applicable laws.


                                          COUNT NINE
                          Discrimination National Origin - SECTION 1981

    129.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

   130.    At all relevant times Plaintiff was an employee of Defendant and was qualified.

   131.    Plaintiff started working for Defendant on or about January 13, 2008 and was terminated

       on or about March 25, 2018.

    132.   Plaintiff worked as a warehouse associate.

    133.   Plaintiff's protected category is his National Origin, Haitian.

    134.   Plaintiff had no issue at work until he was assaulted by a non-Haitian employee. More

       specially, an employee by the name of Arturo grabbed Plaintiff by the chest and called

       Plaintiff a "lazy Haitian idiot." Plaintiff was attacked by Arturo shortly after Plaintiff

       complained to management that Arturo refused to assist Plaintiff with customer.

    135.   It is telling that Plaintiff was the only Haitian employee at the store, that Arturo

       commented to Plaintiff that he should go back to Haiti and stop taking jobs away from

       American people, plus that Plaintiff was terminated yet Arturo continued to work for

       Defendant.

    136.   Defendant's reason for termination is pretextual, as Plaintiff never assaulted, touched, or

       fought back with Arturo. Plaintiff simply raised his hands in the air and asked not to be

       touched.

    137.   The causal link between Plaintiff's protected category and Defendant's adverse actions,

       differential treatment, and/or pattern and practice, caused Defendant's harassment,




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 19
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 24 of 34




       discrimination, and/or termination, acting by and through its employees which caused; an

       adverse employment actions; lead to a pattern, practice and/or policy of illegal employment

       action; failure to enforce any policy against such illegal activity; failure to follow

       Defendant's own employment policies; and/or Defendant took these adverse employment

       actions in substantial part because of Plaintiff's protected category.

   138.    Defendant did not act in good faith nor did they have an objective, reasonable ground to

       believe that their action did not violate the law.

   139.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

       damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

   140.    Defendant' actions were harsh, oppressive, and malicious, and as a further and proximate

       cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

       aggravated by the kind of willfulness, wantonness, and malice for which the law allows the

       imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

       be determined by the trier of fact to serve as punishment to deter Defendant from such

       conduct in similar situations.

    141.   Defendant' actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated Plaintiff's retaining the services of AN Law Firm, P.A., 7900 Oak

       Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

       recovery of reasonable and necessary attorney's fees.

    142.   Plaintiff hereby requests a jury trial.

    143.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

       follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

       loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;




               5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 20
Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 25 of 34




      order Defendant' to reinstate Plaintiff to a position comparable to the former position or, in

      lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

      reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

      additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

      be entitled to under the applicable laws.


                                       PRAYER FOR RELIEF

   WHEREFORE, Plaintiff respectfully requests judgment as follows:

      A. Accept jurisdiction over this matter;

      B. Award Plaintiff for past and future loss of wages and benefits, plus interest;

      C. Award Plaintiff compensatory and punitive damages;

      D. Order Defendant' to reinstate Plaintiff to a position comparable to the former position or,

          in lieu of reinstatement, award front pay (including benefits);

      E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

         action; and

      F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

         and/or which Plaintiff may be entitled to under the applicable laws.




   Dated: May 10, 2021                            Respectfully submitted,

                                                  /s/Alberto Naranjo
                                                  AN Law Firm, P.A.
                                                  7900 Oak Lane #400
                                                  Miami Lakes, FL 33016-5888
                                                  United States
                                                  Office: 305-942-8070
                                                  Email: an@anlawfirm.com
                                                  Counsel for Plaintiff




              5/10/2021 7:40 PM eFiled - Kevin Madok, CPA, Clerk of the Court Page 21
Filing #Case 4:21-cv-10069-JLK
         127519610               Document
                     E-Filed 05/25/2021   1-2 Entered
                                        04:36:00 PM on FLSD Docket 07/12/2021 Page 26 of 34



                           IN THE CIRCUIT COURT OF THE SIXTEENTH
                    JUDICIAL CIRCUIT IN AND FOR MONROE COUNTY FLORIDA

                                                             )
         PIERRE MURA                                         )
                                                             )
                       Plaintiff,                            )
                                                             )
         vs.                                                 )       CASE NO.: 21-CA-000322-K
                                                             )
         HOME DEPOT U.S.A. INC.,                             )
                                                             )
                       Defendant.                            )
                                                             )

                                        SUMMONS IN A CIVIL CASE

         TO: HOME DEPOT U.S.A., INC., through its Registered Agent:

                                          Corporation Service Company
                                                1201 Hays Street
                                             Tallahassee FL 32301

         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                Alberto Naranjo
                                               AN Law Firm, P.A.
                                           7900 Oak Ln # 400 AN Law
                                             Miami Lakes, FL 33016

         an answer to the complaint, which is herewith served upon you, within 20 days after service of

         this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

         will be taken against you for the relief demanded in the complaint. You must also file your

         answer with the Clerk of this Court within a reasonable period of time after service.



         CLERK                         DATE



         (BY) DEPUTY CLERK
Filing #Case 4:21-cv-10069-JLK
         127662902               Document
                     E-Filed 05/27/2021     1-2 Entered
                                          11:52:27 AM on FLSD Docket 07/12/2021 Page 27 of 34
  ruing If 1L. IVO 1U t.-r    VD/2.)/ZUZ 1 tm:io:uu rm




                            IN THE CIRCUIT COURT OF THE SIXTEENTH
                     JUDICIAL CIRCUIT IN AND FOR MONROE COUNTY FLORIDA

                                                                )
          PIERRE MURA                                           )
                                                                )
                           Plaintiff,                           )
                                                                )
          vs.                                                   )     CASE NO.: 21-CA-000322-K
                                                                )
          HOME DEPOT U.S.A. INC.,                               )
                                                                )
                           Defendant.                           )
                                                                )

                                             SUMMONS IN A CIVIL CASE

          TO: HOME DEPOT U.S.A., INC., through its Registered Agent:

                                               Corporation Service Company
                                                     1201 Hays Street
                                                  Tallahassee FL 32301

           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                      Alberto Naranjo
                                                     AN Law Firm, P.A.
                                                 7900 Oak Ln # 400 AN Law
                                                   Miami Lakes, FL 33016

          an answer to the complaint, which is herewith served upon you, within 20 days after service of

          this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

          will be taken against you for the relief demanded in the complaint. You must also file your

          answer with the Clerk of this Court within a reasonable period of time after service.


          Kr:1111\1 NNA b                        (512021
          CLERK                            DATE
                  I

                       L    I LCL   Cl   ( tA l t(C_

          (BY) DEPUTY CLERK
719/2021Case   4:21-cv-10069-JLK Document 1-2 Entered
                                                  printingon  FLSD Docket 07/12/2021 Page 28 of 34
                                                           document




                        IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                          OF THE STATE OF FLORIDA IN AND FOR MONROE COUNTY

                                                                               CASE NO: 2021-CA-322-K
               PIERRE MURA,

                       Plaintiff,

               v.

               HOME DEPOT U.S.A., INC.,

                       Defendant.



                    PRELIMINARY GENERAL CIVIL CASE MANAGEMENT/SCHEDULING ORDER

                  THIS CASE having been reviewed by the Court pursuant to Rule 1.200(a), Florida
               Rules of Civil Procedure, and Rule 2.250, Florida Rules of Judicial Administration, with
               regard to the Court's obligations thereunder, and the Court being fully advised in the
               premises, it is hereby,

                     ORDERED as follows:

               MEET AND CONFER TO CREATE AGREED DEADLINES FOR CASE

                  Within 20 days of the entry of appearance of counsel, counsel are ordered to meet
               and confer, to discuss and stipulate to reasonable time deadlines for this scheduling order,
               that are agreeable to all parties, and may more closely meet the needs of the litigants,
               given the nature of the case and matters in controversy. The form of the order may not
               be generally changed without leave of Court. If all counsel are able to reach an agreement
               on suitable deadlines which differ from the deadlines set forth herein, counsel shall submit
               an Agreed Scheduling Order to the Court for entry. The Court will generally aot approve
               agreed modifications which would put the case beyond the Florida Supreme Court's time
               standards, absent good cause shown. Unless and until such time as all counsel have
               complied with this provision, and an Agreed Scheduling Order has been entered, the
               deadlines set forth hereafter shall govern this case. The procedure set forth above may
               also be used by counsel to seek modification of the Scheduling Order as the case
               progresses, as may be helpful to the parties and counsel.

                   Counsel herein are advised that the deadlines set forth herein will not be extended
               solely by reason of the failure to serve process on parties, addition of new parties, claims
               or counterclaims to the case, pendency of motions directed to the pleadings, changes in
               the trial date, or stipulations between the parties or their counsel, absent good cause
               shown and an order specifically extending the deadlines.



https://cr.monroe-clerk.com/DocView/Doc?request=5628414&eCode=YCm6ajL4%2BnxiMffivwGdXs2GvYzqpxNT%2F2hAu0aWfqh1H4biq98WIRIH...   1/5
7/9/2021Case   4:21-cv-10069-JLK Document 1-2 Entered
                                                 printingon  FLSD Docket 07/12/2021 Page 29 of 34
                                                          document




                  1. pLAINtIFF ORDERED_TO SERVE SCHEDULING ORDER:, Plaintiff's attorney
                     is hereby Ordered to serve a copy of this Scheduling Order on each Defendant
                     once service is obtained, and further, shall serve a copy on any new party to the
                     action, within 10 days of service of pleadings on that party. PLAINTIFF IS
                     REQUIRED TO SERVE A NOTICE OF SERVICE OF SCHEDULING ORDER
                     FOR EACH SUCH SERVICE, WITH A COPY EMAILED TO THE COURT'S
                     JUDICIAL ASSISTANT. Any party not timely served with the Scheduling Order
                     who has thereby been deprived of time to complete deadline items shall discuss
                     this with all other counsel and seek a stipulated amendment to the deadlines,
                     failing Which the aggriead party may seek relief from the Court.

                  2. SERVICE OF COMPLAINT: The deadline for service of the initial complaint is
                     120 days from filing of complaint and any requests for extensions, if granted,
                     shall not exceed 240 days from date of filing. When a motion for leave to amend
                     with the attached proposed amended complaint Is filed, the additional period for
                     service pf the amended complaint shall begin upon entry of an order granting
                     leave to; amend.

                  3. FACT WITNESSES AND EXHIBITS: All fact witnesses and exhibits must be
                     disclosed no later than 120 days from filing of complaint by the party bearing
                     the burden of proof on the issue the witness will testify on; the party not bearing
                     the burden of proof on that issue will have an additional 30 days thereafter to
                     disclosemithesses, if any.

                  4. EXPERT WITNESSES: All expert witnesses must be disclosed no later than 180
                     days from filing of complaint by the party bearing the burden of proof on the
                     issue that the expert will testify on; the party not bearing the burden of proof on
                     that issue shall have an additional 30 days thereafter to disclose experts, if any.

                  5. DISCOVERY DEADLINE:, All discovery (including obtaining rulings on discovery
                     motions) shall be completed by no later than 450 days from filing of complaint.
                     "Completed" means responses have been received, discovery motions have been
                     ruled on, and all discovery matters fully resolved. This discovery deadline shall
                     not preVent the taking of depositions to perpetuate testimony and depositions of
                     records custodians to establish evidentiary predicates for trial, however,
                     depositions to perpetuate testimony and of record custodians must be completed
                     prior to the Pretrial Conference, and no continuances will be granted as a result
                     of failure to comply with this requirement.

                  6. DISCOVERY DISPUTES: All counsel are directed to meet and confer on such
                     dispute4, as set forth below, and if no agreement is achieved, counsel may be
                     required to personally attend any hearing on such discovery dispute.

                  7. MOTION PRACTICE AND PROCEDURE:

                       a. GENERAL MOTION FILING DEADLINE: All motions, (excluding



https://cr.monroe-clerk.com/DocView/Doc?request=5628414&eCoder‘YCm6ajL4%2Bnx1R4fRvwedXs2GvYzCjpxNT%2F2hAu0aWtqh1H4big98WIRIH...   2/5
7/9/2021Case   4:21-cv-10069-JLK Document 1-2 Entered
                                                  printingon  FLSD Docket 07/12/2021 Page 30 of 34
                                                           document




                        discovieryi motions which are controlled by paragraph 4, above) shall be filed no
                        later than 30 days after the discovery deadline, Any motion filed after that
                        date 4111 be deemed untimely and may be thereupon denied.
                              ! I
                      b. GENERAL MOTION HEARING DEADLINE: Timely filed motions shall be
                         scheduled and heard no later than 45 days after the discovery deadline. Any
                         motions not heard by that date may be denied as untimely.

                      c. NOTIONS DIRECTED TO THE PLEADINGS: All motions directed to the
                         pleadings shall be accompanied by a notice of hearing that sets any such
                         motion for hearing to be held within 60 days of the date of filing of the motion.
                         Any party unable to secure hearing time to comply herewith is directed to call
                         the court's Judicial Assistant Immediately so that hearing time can be made
                         available. The parties are advised that the Court's Trial Order will summarily
                         denyall motions directed to the pleadings that have been filed without being
                         set for hearing as required above. These.requirements may be excused only
                         upon, good cause shown, upon motion of any party and order of the Court.

                      d. MOTION SETTING: Open Motion Caiendaer Motions of 30 minutes or less
                         may be scheduled on the court's Open Motion calendar by contacting Jason
                         Smith at Jason.Smithakeyscourts.net. Motions in excess of 30 minutes and all
                         evidentiary motions may be specially set by calling Judicial Assistant, Laurel
                         Bogoeff, at (305) 292-3433. No evidentiary motions are permitted on the open
                         motion calendar.

                       e. REMOTE HEARING PROCEDURES: All counsel or parties appearing
                          remotely shall utilize Zoom at the following Zoom meeting ID and passcode
                          until further •notice.

                                  Judge Koenig's Zoom information:

                                  Meeting ID: 947-3919-4524
                                  Passcode: 703724



                      f. MOTION PROCEDURE: Motions shall be filed With the Clerk before hearing
                         time is reserved. A courtesy copy of all motions and memoranda in response
                         may be mailed or delivered (no facsimiles) to the Judge's Chambers for
                         deliyersi at least 5 days before the hearing for all telephonic hearings, or a
                         courtesy copy shall otherwise be brought to the hearing for the court's use.
                         ShoUld the Court find that there is no motion in the Court file at the time of
                         the 'haring, the hearing may be cancelled.

                            Motions( must be set for hearing within 60 days of filing, except as limited in
                            par4graph (a), above. Oral argument shall be deemed waived on motions not
                            heard within 60 days of filing. Allstate In Co. v. Montgomery Ward, 538
                            So.419(74 (Fla. 5th DCA 1989).

https://cr.monroe-clerk.com/DocView/Doc?requesta- 56284148teCode=YCm6ajL4%2BnxiR4fRvwGdXs2GvYzCjpxNT%2F2hAu0aWfgh1H4big98WIRIH...   3/5
7/9/2021Case                                     printingon
               4:21-cv-10069-JLK Document 1-2 Entered     document
                                                             FLSD Docket 07/12/2021 Page 31 of 34




                      g. ALLI. MOTIONS AND DEPOSITION DATES TO BE CLEARED:
                         Counsel shall not scitedule a motion hearing or a deposition on a date or time
                         that' has not been cleared on all other counsel's calendar(s). The lawyer
                         setting the hearing has the responsibility to determine if any other lawyer
                         wishes to appear telephonically, and if so, the matter may only be set on the
                         afternoon telephonic docket. If counsel are unable to agree on dates or times
                         for hearings or depositions, the moving party shall set the dispute for hearing
                         by motion on a time and date provided by the Court's Judicial Assistant. All
                         counsel may be required to personally attend such hearings with their
                         calendars, and no telephonic appearance will be permitted, absent leave of
                         Court.

                      h. MEET AND CONFER REQUIREMENT: Counsel shall meet and confer
                         regarding all disputed Issues before. setting a hearing to resolve those issues
                         on motion. Failure to comply with this requirement may result in removal of
                         motions from the docket, rescheduling of motions by the Court, denial of
                         motions, or sanctions, as appropriate.

                      i. EMERGENCY MOTIONS: An emergency motion is based on an immediate
                         threat to life, limb or property. The Court will set aside all other pending
                         matters to address bona fide emergencies. Scheduling conflicts between
                         counsel, last minute attempts to modify deadlines, and similar issues are not
                         "emergencies" and may not be styled as such to obtain expedited relief from
                         the Court. Counsel are directed to meet and confer regarding such issues and
                         either submit a stipulation and agreed order, or to schedule such matters for
                         hearing on the Court's regular motion calendar.

                 8. MEDIATION REOUIREMENT: The Court requires mediation in all civil cases,
                    unless otherwise ordered. This order shall constitute a referral to mediation by
                    the Court pursuant to FI.R.Civ.Pro. 1.700(a), and the rules, procedures and other
                    requirements set forth in Rules 1.700-1.730, are applicable, including the
                    imposition of sanctions, which includes attorney's fees and costs, inter alb,
                    regarding all mediations conducted in or regarding this case. The parties will
                    complete mediation of this case after the Motion Hearing Deadline and before the
                    Pretrial; no more than 450 days after filing of complaint. Previous, unsuccessful
                    attempts at mediation may not be deemed a sufficient basis to be excused from
                    this mediation requirement. Plaintiff's counsel is directed to coordinate the
                    mediation with all other counsel. All parties are ordered to appear in person for
                    the mediation, and a claims adjuster with full settlement authority is also ordered
                    to appear 19 person in cases where any portion of the defense is being conducted
                    by an insurance carrier. Failure to comply with this requirement may be sanctioned
                    by the Coq as appropriate. If no mediation report showing compliance herewith
                    is in the Court file at the Pretrial Conference, the Court may impose appropriate
                    sanctions, ihcluding case dismissal or striking of pleadings.

                  9. MOTIONSIIN LIMINE: These motions must typically be filed and heard as set
                     forth atiovd. The Court will hear motions in limine after these deadlines only upon
https://cr.monroe-clerk.com/DocView/Doc?reguest=56284148,eCode=YCm6ajL4%2BnxiR4tRmGdXs2GyYzCjpxNT%2F2hAu0aWfgh1H4big98WIRIH...   4/5
7/9/2021                                       printingon
                                                        document
       Case 4:21-cv-10069-JLK Document 1-2 Entered         FLSD Docket 07/12/2021 Page 32 of 34



                        a showing that the factual basis for the motion could not have been reasonably
                        known by counsel before the general motion deadline.

                  10.TRIAL SETTING AND ORETRIAL CONFERENCE. Counsel are advised that this
                     Order is not a Trial Order, but is a Scheduling Order to enforce compliance with
                     time standards set forth below. By Separate Trial Order, this case will be set for
                     trial no less than 30 days after expiration of the General Motion Hearing
                     Deadlines. Counsel are directed to be fully prepared for trial by this date. Counsel
                     shall notify the Court immediately, if trial of this cause is anticipated to be longer
                     than 5 days, by serving and filing a Notice of Anticipated Lengthy Trial estimating
                     the number of trial days, and delivering a copy of same to the Judge's Chambers.

                     11. PROJECTED DATE OF TRIAL: The projected date of trial is November 10,
                        2022 (18 months from date of filing). A firm trial date will be ordered by the
                        presiding judge when the case is at issue.

                     12.CASE MANAGEMENT AND OVER TIME STANDARDS CASES: The court will
                        regularly review the case for case management purposes. An Order Setting Case
                        Management Conference may issue if either of the parties fail to progress the case
                        as required by this scheduling order. A failure to progress may result in dismissal
                        without prejudice on the court's own motion, or such other sanctions or remedies
                        as may be appropriate. Counsel are advised that discovery will not be reopened,
                        and continuance of the trial date will not be granted for cases that have exceeded
                        these time standards:

                               12 months from the filing to disposition for non-jury cases; or
                               18 months from the filing to disposition for jury cases or;

                        absent a showing of extraordinary circumstances that justify such a request.

                     13.SETTLEMENT: Counsel shall file a fully signed, written stipulation and proposed
                        order of dismissal before any settled case will be taken off the Court's docket.

                  r -DONE an           RDERED in Chambers at Key West, Monroe County, Florida, this
               cti    day of                       , 2021.



                                                                                   . K EN G
                                                                         CIRCUIT JUDGE


               cc:      Alberto Naranjo, PA.- an@anlawfirm.com




https://cr.monroe-clerk.com/DocView/Doc?reguest=56284148ieCode=YCm6ajLe/02BnxiR4fRewedXs2GvYzCjpxNP/02F2hAu0aWfghlH4big98WIRIH...   5/5
Filing #Case 4:21-cv-10069-JLK
         129270330              Document
                     E-Filed 06/22/2021   1-2 Entered
                                        03:33:17 PM on FLSD Docket 07/12/2021 Page 33 of 34


                                                      VERIFIED RETURN OF SERVICE

        State of Florida                                              County of Monroe                                                 Circuit Court

        Case Number: 21-CA-000322-K

        Plaintiff:
        PIERRE MURA
         vs.
                                                                                                                             JP.121J01011
                                                                                                                                      ,11,11
        Defendant:
        HOME DEPOT U.S.A. INC.,

        For:
        Alberto Naranjo
        AN Law Firm, P.A.
        7900 Oak Ln.
        1/400
        Miami Lakes, FL 33016

        Received by Christopher S. Kady on the 18th day of June, 2021 at 9:30 am to be served on Home Depot U.S.A. Inc. do Corporation
        Service Company, 1201 Hays Street, Tallahassee, FL 32301.

        I, Christopher S. Kady, do hereby affirm that on the 18th day of June, 2021 at 11:10 am, I:

        served a CORPORATE, PARTNERSHIP, ASSOCIATION OR GOVERNMENT SERVICE by delivering a true copy of the
        SUMMONS IN CIVIL CASE, COMPLAINT and PRELIMINARY GENERAL CIVIL CASE MANAGEMENT/ SCHEDULING ORDER
        with the date and hour of service endorsed thereon by me, to: Ronnie Long as Service Liaison authorized to accept service, of
        the within named corporation, at the address of: 1201 Hays St, Tallahassee, FL 32301 on behalf of Home Depot U.S.A. Inc., and
        informed said person of the contents therein, in compliance with state statutes.

        Description of Person Served: Age: 30, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 140, Hair: Blonde, Glasses: Y

        I certify that I am over the age of 18, have no Interest in the above action, and am a Certified Process Server, in good standing, in the
        judicial circuit in which the process was served.                                           "Under penalties of perjury, I declare that I
        have read the foregoing document and that the facts in It are true" F.S. 92.525. NOTARY NOT REQUIRED PURSUANT TO FS 92.525




                                                                                         Christopher S. ady
                                                                                         Process Serve 237

                                                                                         TRGT LEGAL
                                                                                         PO BOX 1066
                                                                                         PINELLAS PA            FL 33701
                                                                                         (888) 642-013

                                                                                         Our Job Serial Number: RCG-2021005375


                                            Copyright Se 1992-2021 Database Services. Inc. - Process Servers Toolbox V8.1z
    Case 4:21-cv-10069-JLK Document 1-2 Entered on FLSD Docket 07/12/2021 Page 34 of 34
Filing # 127662902 E-Filed 05/27/2021 11:52:27 AM
  rlllllg n IL /D 1701u ti-rneu VD/ZD/ZUL uq:io:uv rivl



                             IN THE CIRCUIT COURT OF THE SIXTEENTH
                      JUDICIAL CIRCUIT IN AND FOR MONROE COUNTY FLORIDA
                                                                )
           PIERRE MURA                                          )
                                                                )
                          Plaintiff,                            )
                                                                )
           vs.                                                  )       CASE NO.: 21-CA-000322-K
                                                                )
           HOME DEPOT U.S.A. INC.,                              )     Served                   1112/
                                                                )                                    Time:_AA:Vc"\-
                                                                                  Christopher Kady #237
                          Defendant.                            )                   2nd Judicial Circuit
                                                                )

                                           SUMMONS IN A CIVIL CASE

           TO: HOME DEPOT U.S.A., INC., through its Registered Agent:

                                             Corporation Service Company
                                                   1201 Hays Street
                                                Tallahassee FL 32301

            YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY:
                                                   Alberto Naranjo
                                                  AN Law Firm, P.A.
                                              7900 Oak Ln 14 400 AN Law
                                                Miami Lakes, FL 33016

           an answer to the complaint, which is herewith served upon you, within 20 days after service of

           this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default

           will be taken against you for the relief demanded in the complaint. You must also file your

           answer with the Clerk of this Court within a reasonable period of time after service.


                  b4 mkt) pg,                     J 2-b
           CLERK                         DATE



           (BY) DEPUTY CLERK
                            C- t u t/       (pi
